

Exhibit 10.27


inVentiv Health, Inc.
500 Atrium Drive
Somerset, New Jersey  08873
August 6, 2009


Mr. Eran Broshy
88 Central Park West, Apartment 1W
New York, NY 10023


Dear Eran:


This will confirm the understandings reached with the Board of Directors of
inVentiv Health, Inc. (the "Company") regarding your reconfirmation as Chairman
of the Board of Directors as of August 1, 2009, and your acceptance of such
position:


1.  You will be entitled to a retainer at a rate of $100,000 per annum for so
long as you serve as Chairman and per meeting fees at the rates paid to other
members of the Board of Directors.


2.  For so long as you serve as Chairman, you will be entitled to participate in
any health care or dental care plans, policies or arrangements which the Company
maintains in accordance with the written terms of such plans, policies or
arrangements.


3.  You will be eligible to receive equity grants on the same terms as other
non-employee members of the Board of Directors.  Accordingly, you shall be
awarded a grant on or about August 12, 2009 having a value determined in
accordance with FAS 123R of $360,000 vesting in equal installments on the first
four anniversaries of the grant date, which grant shall be subject to the terms
of the Company's 2006 Long-Term Incentive Plan and the Company's standard grant
documentation.


4.  Vesting of your previously awarded equity grants will no longer be subject
to acceleration based on any acceleration events specified in the Employment
Agreement dated as of June 11, 2009 between the Company and you (the "Employment
Agreement") other than, for so long as you continue to serve as a director, a
Change in Control (as defined therein), death or Disability (as defined
therein).  In addition, however, to the extent the stock options and restricted
awards granted to you prior to the date hereof would have vested had you
remained a director of the Company on June 14, 2011, such vesting shall be
accelerated if (a) you are not renominated to the Board of Directors, other than
for Cause or by reason of your refusal to be renominated, and (b) as a result
your service as a director terminates prior to June 14, 2011.  For purposes
hereof, "Cause" shall have the meaning, and shall be determined, as set forth in
the Consulting Agreement dated as of the date hereof between the Company and
you.


Please execute this letter where indicated below to confirm your agreement with
the foregoing.


Very truly yours,
INVENTIV HEALTH, INC.




by           /s/ Per G.H.
Lofberg                                                                
Name:  Per G.H. Lofberg
Title:  Member, Compensation Committee of theBoard of Directors


by           /s/ Mark
Jennings                                                      
Name:  Mark Jennings
Title:  Member, Compensation Committee of theBoard of Directors


AGREED:




/s/ Eran Broshy                                           
Name:  Eran Broshy